Citation Nr: 0720639	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-23 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provisions of Title 38, 
Section 1151, United States Code, for additional disability 
of the right eye as a result of medical and surgical 
treatment by the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran had active military service from January 1944 to 
April 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 2004 by the North Little 
Rock, Arkansas, VA Regional Office (RO).

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

There is no competent medical evidence of record or any other 
evidence with probative value in support of the appellant's 
claim for compensation under 38 U.S.C.A. § 1151 for 
additional disability of his right eye as a result of VA 
medical/surgical treatment.


CONCLUSION OF LAW

Entitlement to compensation under the provisions of Title 38, 
Section 1151, 
United States Code, for additional disability of the right 
eye as a result of VA medical and surgical treatment is not 
warranted.  38 U.S.C.A. §§ 1151, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.361 (2006). 





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  In addition, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

In the present case, the appellant was provided with the 
notice required by the VCAA by a letter dated in January 
2004.  The appellant was asked by VA to submit any pertinent 
evidence in his possession, and he was informed by VA of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

The veteran was also provided with a second VCAA notice in 
March 2005.  This notice was followed by a readjudication of 
the claim in the June 2005 Statement of the Case.  
Accordingly, the record reflects that VA readjudicated the 
veteran's claim following the notice and the completion of 
all indicated development of the record.  

As the Board is denying this claim, there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   
Moreover, all available existing evidence pertaining to the 
claim on appeal has been obtained.  The record before the 
Board contains post-service medical records of the appellant 
and the report by a VA physician of his medical opinion on 
the question of whether VA medical and surgical treatment of 
the appellant precipitated his current disability/ies of his 
right eye.  Neither the appellant nor his representative has 
identified any additional existing evidence which could be 
obtained to substantiate the claim for compensation for 
additional disability of the right eye claimed in this appeal 
to be due VA medical and surgical treatment, and the Board is 
not aware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to the 
claim on appeal.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).

Title 38, United States Code § 1151 (West 2002) provides 
that, where a veteran suffers an injury or an aggravation of 
an injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected when the proximate cause of 
the additional disability was carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing the medical or surgical 
treatment, or the proximate cause of additional disability 
was an event which was not reasonably foreseeable.  

Effective September 2, 2004, 38 C.F.R. § 3.361, pertaining to 
benefits under 38 U.S.C.A. § 1151, was promulgated for claims 
filed as of October 1, 1997.  See 69 Fed. Reg. 46,433 (August 
3, 2004).  

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, upon which the claim is based to the veteran's 
condition after such care or treatment.  VA considers each 
involved body part or system separately.  38 C.F.R. § 
3.361(b).

Claims based on additional disability due to hospital care or 
medical or surgical treatment must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Actual causation is required.  To establish 
causation, the evidence must show that the hospital care or 
medical or surgical treatment resulted in the veteran's 
additional disability.  Merely showing that a veteran 
received care, treatment, or examination and that the veteran 
has an additional disability does not establish cause.  
Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  Additional disability caused by a 
veteran's failure to follow properly given medical 
instructions is not caused by hospital care or  medical or 
surgical treatment.  38 C.F.R. § 3.361(c).

The proximate cause of disability is the action or event 
which directly caused the disability, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care or medical or surgical treatment proximately caused a 
veteran's additional disability, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability (as explained in paragraph 
(c) of this section); and (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider; or (ii) VA furnished the hospital care or 
medical or surgical treatment without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent.  Whether the proximate cause of a veteran's 
additional disability was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  38 C.F.R. § 3.361(d). 

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1).

An opinion by a layman on a question of medical diagnosis or 
medical causation lacks probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

A layman's account of what a physician purportedly said is 
too inherently unreliable to constitute medical evidence.   
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

In this case, many years after service, the appellant 
developed a cataract in his right eye.   A "cataract" is a 
partial or complete opacity on or in the lens or lens capsule 
of an eye, especially one impairing vision or causing 
blindness.  "Opacity" is the condition of being opaque.  
"Opaque" means impervious to light rays.  See Dorland's 
Illustrated Medical Dictionary (Dorland's) 306, 1311 (30th 
ed., 2003).  

The record in this case also reveals that, in October 1991, 
at a VA Medical Center (VAMC) the appellant underwent the 
surgical procedure of extraction of a cataract of his right 
eye and implantation into that eye of an intraocular lens.  
In 1993, he suffered a right eye retinal detachment.  In 
1994, the appellant's right eye was surgically enucleated 
[removed] and in its place the appellant received a 
prosthesis. 

The appellant alleged in a statement received in February 
2004 that, subsequent to his VA right eye cataract surgery in 
October 1991 and prior to his acceptance in 1994 of surgical 
removal of his natural right eye and its replacement by an 
artificial, manmade right eye as a substitute, a VA "blood 
doctor" thought he should be afforded VA right eye surgery, 
but a VA "eye doctor" said no to surgery for him, and then 
his right eye "tried to heal itself" but the retina 
detached. 

The appellant and his representative have not submitted a 
medical opinion in writing in support of his claim on appeal 
by any medical specialist in ophthalmology or optometry or, 
indeed, by any health care provider.  At a hearing before a 
hearing officer of the RO in May 2005, the appellant 
testified that a physician told him or agreed with his theory 
that the eye tried to heal itself and caused the problem.  
The veteran stated that he submitted the physician's records 
to VA but no such statement to that effect is seen in the 
claims file.  The appellant's testimony in that regard, 
without any supporting competent medical evidence, such as a 
medical opinion in writing by a physician who is familiar 
with the appellant's medical history and qualified to render 
a medical judgment on the matter, is lacking in probative 
value.  See Espiritu, supra.  Similarly, his testimony as to 
what a physician purportedly told him concerning the medical 
reasons for the deterioration of the condition of his right 
eye has no probative value.  See Robinette, supra.

The two questions of whether the medical and surgical 
treatment for his right eye which the appellant received as 
an outpatient and as an inpatient at a VAMC was the proximate 
cause of additional disability of his right eye and whether 
such VA treatment of the appellant involved fault on the part 
of the VA staff surgeon, the VAMC surgical team, or the other 
VA nurses and medical personnel who cared for him due to 
carelessness, negligence, error in judgment, lack of proper 
skill, or like medical fault, are questions on which the only 
probative evidence would be competent medical evidence.  See 
38 C.F.R. § 3.159(a)(1); Espiritu, supra.         

In July 2004, a VA staff ophthalmologist who had reviewed the 
appellant's pertinent medical records in his VA claims file 
stated his professional medical opinion that no evidence was 
found in the record of any carelessness, negligence, error in 
judgment or other fault by the VAMC medical personnel who 
treated the appellant for his right eye condition 1991-1994.  
There is no medical opinion in writing of record contrary to 
the opinion rendered and reported in July 2004 by the VA 
ophthalmologist.  There is, therefore, no competent or 
credible evidence of record in support of the appellant's 
claim for compensation under 38 U.S.C.A. § 1151 for the 
current additional disability of his right eye (that is, for 
the removal of his natural right eye by VA and its 
replacement by an artificial right eye through he cannot 
see).                                                                            

No fault by VA medical, surgical, or hospital personnel in 
the treatment of the appellant's right eye having been shown, 
the Board will not address, and is not required to address in 
order to decide this appeal, the matter of the proximate 
cause and etiology of the deterioration of functioning of the 
appellant's right eye for which he underwent in 1994 
enucleation of that eye and replacement by an artificial 
right eye.  

The preponderance of the evidence of record is against the 
appellant's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the right 
eye, and entitlement to that benefit is not established.  See 
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  As the preponderance 
of the evidence is against the claim on appeal decided 
herein, the benefit of the doubt doctrine does not apply in 
this case.  38 U.S.C.A. § 5107(b) (West 2002). 

ORDER

Entitlement to compensation under the provisions of Title 38, 
Section 1151, United States Code, for additional disability 
of the right eye as a result of VA medical and surgical 
treatment is denied.



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals 



 Department of Veterans Affairs


